Citation Nr: 0022930	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin disability 
of the feet.  

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1977.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a skin disability of the feet 
in March 1978 and informed the veteran of its decision and of 
his right to appeal.  No timely appeal was filed.  The 
veteran applied to reopen a claim for service connection for 
foot skin disability in August 1995.  Also at that time, he 
claimed service connection for hepatitis and alcoholism.  In 
October 1995, the RO held that new and material evidence had 
not been received to reopen the claim for service connection 
for a skin disability of the feet.  It also denied the claims 
of entitlement to service connection for hepatitis and for 
alcoholism.  The veteran appealed its determinations.  

In April 1999, the RO held that in light of Hodge v. West, 
155 F.3d 1356 (Fed. Cir 1998), a December 1995  medical 
record was new and material evidence.  The RO reopened the 
veteran's claim and then determined that the veteran's claim 
was not well grounded and denied it on that basis.  

In a June 2000 letter signed by the veteran, he withdrew his 
appeal concerning entitlement to service connection for 
alcoholism.  See 38 C.F.R. § 20.204(1999).  He indicated, 
moreover, during his June 2000 hearing before the 
undersigned, that he had decided to withdraw his appeal 
concerning that issue.  Accordingly, the Board of Veterans' 
Appeals (the Board) has no jurisdiction over that matter, and 
it will not be discussed further in this decision.  



FINDINGS OF FACT

1.  The RO denied service connection for skin disability of 
the feet in March 1978 and notified the veteran of its 
decision and of his right to appeal.  No timely appeal was 
filed.  

2.  Evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received since 
the RO's March 1978 rating decision.

3.  There is no competent evidence of record showing 
in-service hepatitis, a current diagnosis of hepatitis, or a 
nexus between the veteran's service and his claimed 
hepatitis. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final March 1978 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a skin disability of 
the feet is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. 3.156, 20.1103 (1999).

2.  The veteran's claim of entitlement to service connection 
for hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a skin disability of the feet and for hepatitis.  With 
respect to the foot disability, implicit in the veteran's 
presentation is the contention that new and material evidence 
has been submitted which is sufficient to reopen his 
previously-denied claim. 

In the interest of clarity, the Board will provide pertinent 
law and regulations, followed by separate factual backgrounds 
and analyses of the claims on appeal.  

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999).

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

The threshold question with regard to an original claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107.  In order for a claim to be 
well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (medical or in 
some instances lay evidence); and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons without 
medical training or experience are not capable of indicating 
that a current disability exists or that it was caused by 
their service.  Competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The burden to submit evidence sufficient to establish a well-
grounded claim is the claimant's alone.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded unless the statements are inherently incredible or 
beyond the competence of the person making them.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for foot skin 
disability.

Factual background

Previously submitted evidence

A June 1967 service medical record states that the veteran 
had a rash on his feet.  It was reported that he had 
sustained contact dermatitis from exposure to oil.  Ten 
percent hydrocortisone cream was prescribed.  

Another June 1967 service medical record states that the 
veteran's hands and feet had been sustaining chronic exposure 
to JP4 jet fuel.  Discontinuation of exposure for five days 
was prescribed.  Later that month, his feet were reportedly 
clearing.  He was returned to regular duty and he was told to 
continue with hydrocortisone and to return to the clinic if 
he had a flare up.  

On service retirement examination in November 1976, the 
veteran did not indicate that he had current skin disease or 
foot trouble.  Clinically, his skin and feet were normal.  

The March 1978 rating decision

In a March 1978 rating decision, the RO determined that 
service connection was not warranted for a skin disability of 
the feet.  It was noted that the veteran was treated for foot 
skin problems in service.  However, it was noted that there 
was no evidence of current disability or of a relationship 
between it and service.  The veteran was notified of the RO's 
decision and of his right to appeal.  No appeal was filed.

Newly submitted evidence

The veteran applied to reopen his claim for service 
connection for a skin disability of the feet in August 1995.  
He stated that he was treated for a foot skin problem in 
service in 1966.  He was asked by the RO to provide by name, 
address, and date, information about post-service treatment 
for foot skin disability.  He did not provide any such 
information.  

A December 1995 letter from a private physician, T.J., M.D., 
states that Dr. T.J.  had known the veteran since about 1987 
when the veteran completed a 28-day recovery program 
following a history of alcoholism.  Dr. T.J. stated that the 
veteran's most recent treatment had been for a shoulder 
problem.  Dr. T.J. stated that the veteran was complaining of 
blistering on his feet, and that the veteran stated that he 
was in hot jet fuel in Cam Ranh Bay in Vietnam, and that his 
feet had caused him a lot of problems and that he continued 
to complain of blistering of his feet.  

During the veteran's hearing before the undersigned in June 
2000, he testified that he spilled jet fuel on his boots on 
occasion in service, and that on at least one occasion, he 
had to wade through warm jet fuel to shut off a valve.  After 
at least one wading episode, he took off his shoes and socks 
and his skin blistered and separated.  This was in 1966 or 
1967.  He further testified that the skin on his feet 
continued to bother him throughout service and thereafter.

Analysis

Finality/new and material evidence

In October 1995, the RO denied the veteran's claim of 
entitlement to service connection for a skin disorder of the 
feet.  That decision was based on the RO's determination that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156,  20.1103.  The evert appealed that 
determination.

The Board is aware that the RO later determined that new and 
material evidence, in the form of Dr. T.J.'s 1995 statement, 
had been submitted by or on behalf of the veteran.  However, 
the Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); see also 38 
U.S.C.A. §§ 5108, 7104(b).  Having done so, and having 
reviewed all of the evidence obtained since the veteran's 
claim was denied in March 1978, for the reasons and bases 
expressed below the Board finds that new and material 
evidence has not been submitted to warrant the reopening of 
the veteran's claim.  See Glynn v. Brown, 6 Vet. App. 523, 
528- 529 (1994).

At the time of the march 1978 decision, there was evidence of 
treatment of a skin problem of the feet in service after 
exposure to jet fuel.  However, there was no competent 
medical evidence of a current skin disability.  In order to 
reopen the claim, evidence of such character must be 
submitted.  See Evans, supra.  

After a careful review of the record, the Board has concluded 
that there remains no competent medical evidence of record of 
current foot skin disability.  While the veteran has stated 
that he has foot skin disability, as reflected by his June 
2000 hearing testimony and by what he told Dr. J. in December 
1995, he veteran is a layperson, and as such he can not 
provide by his own diagnosis competent medical evidence of 
current disability.  Medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The Board has paid particular attention to the December 1995 
statement of Dr. T.J.  Although Dr. T.J. reported certain 
treatment of the veteran, treatment for a skin problem and/or 
a problem of the feet is not mentioned.  Dr. T.J. merely 
indicated that the veteran had complained of blistering of 
the feet, which he stated began during service.

It does not appear that Dr. T.J. or anyone else examined the 
veteran or diagnosed any foot skin disability in December 
1995 or at any other time after March 1978.  Dr. J. reported 
treating the veteran only for alcohol problems and shoulder 
problems.  

The veteran's reiterations that he has a skin disorder of the 
feet which began during service are cumulative of evidence 
previously considered.  Moreover, the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion as to the date of onset.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In essence, 
the veteran is merely reiterating previous contentions to the 
effect that he has a skin disorder of the feet which is 
related to service.  The veteran's statements appear to have 
merely been uncritically transcribed by his health care 
provider with physical examination.  This case is unlike the 
situation presented in Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  In that case, the examiner did not merely 
transcribe the veteran's statements, but rather reviewed the 
record and arrived at a medical conclusion based on the 
evidence. The examiner's opinion thus constituted competent 
medical nexus evidence.  In short, these repeated 
contentions, in whatever form, do not constitute new and 
material evidence.

Dr. T.J.'s statement was based merely upon a history 
furnished by the veteran; the opinion accordingly has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).

There remains of record no competent medical evidence of a 
skin disorder of the veteran's feet.  The veteran has not 
indicated that he has received medical treatment for a foot 
condition at any time after service.

In summary, the Board's conclusion is that new and material 
evidence has been not submitted.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363.  While the RO concluded otherwise, 
as discussed above the Board must review on its own the 
question of whether or not new and material evidence has been 
submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board has done so and concludes that new and material 
evidence has not been submitted.  Accordingly,  the claim may 
not be reopened and it remains denied.

Additional comments

The Board has denied the claim on the basis that new and 
material evidence has not been submitted, whereas the RO held 
that new and material evidence had been submitted and went on 
to deny the claim was well grounded.  The RO's doing so was 
harmless error, without prejudice to the veteran, as the RO 
accorded his claim more consideration than it was entitled.  
Edenfield v. Brown, 8 Vet.App. 384 (1995); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that:

. . . when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application."  Graves, 8 Vet. App at 525.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claim. Therefore, no additional VA action is necessary. 

2.  Entitlement to service connection for hepatitis.

Factual background

The veteran's service medical records do not mention 
hepatitis or liver problems .  The veteran denied having or 
having had liver trouble in December 1970 and December 1971.  
In connection with his retirement examination in November 
1976, the veteran did not indicate that he had or had had 
liver trouble, jaundice, or hepatitis.  It was noted that he 
had been hospitalized for fever of unknown origin after 
returning from Southeast Asia, but that it had not recurred.  

The veteran filed a claim for service connection for 
hepatitis in August 1995, stating that he was treated for 
hepatitis at an Air Force Base in Little Rock, Arkansas in 
1967.  He was asked to provide information concerning post-
service treatment for hepatitis, and he provided no such 
information.  

During the hearing before the undersigned in June 2000, the 
veteran testified that he contracted hepatitis in Vietnam and 
that he was diagnosed with it in Little Rock, Arkansas at an 
Air Force Base after returning from Vietnam.  That diagnosis 
reportedly occurred in approximately 1968.  The veteran 
stated that at the time, he was weak and suffering from fever 
and that he could not stand up, so he went to the doctor.  He 
further testified that he was given some kind of medication 
for the problem.  He was not sure if he had any problems 
currently which were due to the hepatitis which he felt he 
had in service.  He noted that at times he felt tired.  


Analysis

As discussed above, the threshold question regarding an 
original claim for service connection is whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Under 
Caluza v. Brown, 7 Vet. App. 498 (1995), three elements must 
be satisfied in order for a claim to be considered well 
grounded:  competent evidence of a current disability (a 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (medical and in some instances 
lay evidence); and evidence of a nexus between the in-service 
injury or disease and the current disability.

The first prong of the Caluza well groundedness test, current 
disability, is not met.  There is no competent medical 
evidence of record diagnosing hepatitis.  Absent evidence of 
a current disability, the claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The second prong of the Caluza well groundedness test is also 
not met, as there is no competent evidence of record of 
in-service hepatitis.  The Board has no reason to doubt that 
he may have been treated for a fever during service.  There 
is, however, no medical evidence which indicates that such 
fever, or indeed any other problems during service, was 
attributed to hepatitis.  

The third prong of the Caluza well groundedness test, nexus 
to service, is not met either, as there is no competent 
medical evidence of record showing that the claimed current 
hepatitis disability is related to the veteran's service. 

Although the veteran believes that he may have had hepatitis 
in service and that he might now have disability as a result 
of it, as a lay person without medical expertise, his 
opinions cannot serve to well ground the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for hepatitis is not well grounded.  The 
benefit sought on appeal is accordingly denied.

Additional comment

As noted above, VA's duty to assist a veteran in the 
development of his claim depends upon the particular facts of 
the case, and the extent to which VA has advised the claimant 
of the evidence necessary to support a VA benefits claim.  
See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court 
has held that the obligation exists only in the limited 
circumstances where the veteran has identified other known 
and existing evidence which would further a claim under 
consideration.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997).  In this case, VA is not on notice of the location of 
any known and existing evidence which would further either of 
the veteran's claims.  The Board's decision serves to inform 
the veteran of the kind of evidence which would be necessary 
to well ground his claim, in particular a current diagnosis 
of hepatitis and a medical opinion linking that diagnosis of 
hepatitis to the veteran's service.





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for foot skin 
disability is not reopened and remains denied.  

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for hepatitis is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

